Hamer, J.,
dissenting.
I am unable to agree with the majority opinion in this case. The real question would seem to be whether there was evidence which required a submission to the jury. The defendant ran a retail establishment at Crawford, Nebraska. He had been the agent of the plaintiff. He had received from the plaintiff a steam plow. He was to sell the plow as the agent of the plaintiff. Before the plow was sold his agency seems to have terminated. Before the plow was shipped he got an opportunity to sell it, and thereupon he notified the plaintiff concerning such opportunity, and received directions from the plaintiff to *555ship the plow, or such parts of it as were in his hands, to the proposed purchasers. He shipped such parts of the plow as he had to Kendrick & Hollinrake. They were the proposed purchasers. The defendant claims that the plaintiff took charge of the transaction; that it sent its own experts to set up the plow and to make settlement for it, and that the defendant never had any control over the matter, but that he shipped the plow as he was directed to by the plaintiff. In the brief of the plaintiff (appellee) a letter is copied on page 2. It is directed to the plaintiff company before its name was changed. It reads: “We have a chance to dispose of a part of the steam plow outfit that we were to return to you. We find in getting this plow ready to load that we are short the following parts, which you will kindly rush to Kendrick & Hollinrake, Marsland, Nebr., via B. & M.” Then there is a description following, which purports to contain a list of the parts of the plow which the defendant did not have, and also certain details about other matters. It would seem to be evident that, if what was done was done under the specific direction of the plaintiff, -then the defendant is not liable. The defendant, McNair, testified that he was the owner of his business at Crawford, and that he looked after things occasionally. There seems to have been evidence tending to show that the plow was sent to Marsland, or at least such parts of it as were in the hands of the defendant, and that the plaintiff sent the other parts direct to Marsland from headquarters. There was wrangling about the matter and considerable correspondence showing an attempt to settle.
In the mind of the writer the case was one eminently proper for the determination of a jury. The question is not what we would do as judges if the case had been submitted to us. The jury should have been allowed to exercise its peculiar functions. It had that right over and above the court, and it was no part of the duty of the court to take away from the jury its prerogative. The defendant was entitled to have the jury express their *556opinion. If the court had overruled the plaintiff’s motion for a directed verdict and the case liad been submitted and the jury liad found for the defendant, there Avonld have been evidence enough to sustain the verdict. That is one of the ways by which the correctness of the ruling of the trial court may he tested when a motion for a directed verdict on behalf of the plaintiff is sustained. The courts cannot be too careful in protecting the rights of litigants. One of their rights in a law case is a submission of the facts to a jury under proper instructions of the court.